Order affirmed, without costs, on the ground that it was a proper exercise of discretion at Special Term in denying plaintiff’s motion to amend its complaint setting up a large sum as additional damages, in view of the long delay (Dickins v. City of New York, 228 App. Div. 853; Gallagher v. Perot, 122 Misc. 845) and the fact that conditions have changed to the prejudice of the rights of defendants in respect to producing proof on the question of damages. (Levy v. Delaware, L. & W. R. R. Co., 211 App. Div. 503.) Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.